DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 4/9/2020.  Claims 1-7 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham US  2016/0235274 A1.
As to claim 1, Graham teaches a flexible tube through which drive wires for a medical manipulator are passed in an axial direction and being configured to be bent according to operation of the drive wires, comprising: a main body (fig. 7) having wave washers (fig. 8) stacked in the axial direction and kept a stacked state (fig. 7), the main body being bendable according to expansion and contraction in the axial direction [0063].  
As to claim 2, Graham teaches the flexible tube according to claim 1, wherein each wave washer is provided with crests (704) and troughs (708) in a circumferential direction (fig. 8), the troughs being in interpositions between the crests, and the crests and the troughs of adjacent wave washers are in contact with each other in the wave washers (fig. 7).  
As to claim 3, Graham teaches the flexible tube according to claim 2, wherein the crests and troughs being in contact are fixed to each other in the adjacent wave washers [0089].  
As to claim 4, Graham teaches the flexible tube according to claim 1, wherein the wave washers have through portions through which the drive wires (322) are passed (fig. 7).  
As to claim 5, Graham teaches the flexible tube according to claim 4, wherein the through portions are insertion holes (712).  
As to claim 6, Graham teaches a bending structure being provided with the flexible tube according to claim 1, comprising: an elastic member arranged in the main body, having higher rigidity in the axial direction than the main body, and being bendable according to the bending of the flexible tube ([0142] “conduit tube”).  
As to claim 7, Graham teaches the bending structure according to claim 6, wherein the elastic member is a coiled spring, a solid cylinder, or a hollow cylinder located on an axial center portion of the main body (all embodiments have a center hole for receiving a conduit tube, wire, fiber optic filaments or the like, [0141]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 5271381, 6817974, US 2008/0051631, .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698. The examiner can normally be reached M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771